DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
first axis (in paragraphs [0030] and [0033] within the specification), 
second axis (in claims 1, 7, 12, 13, and 18),
gearbox (in claims 1, 7, 13), and
the first gear pivotally mounted (in claims 9 and 15) 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 9 and 15 recites the limitation “the first gear is pivotally mounted on the second end of the first arm”. The examiner questions how the vehicle door will operate given the limitation that “the first gear is pivotally mounted”. The specification provides no support as to how the first gear can be pivotally mounted in this context.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
	Claims 1, 7, and 13 recites the limitation “a gearbox”. It is unclear what defines the gearbox. As noted above the element is not shown in the drawing. Further, the pair of gears mentioned by the applicant are claimed separately in the claim, therefor leaving no remaining gears to be included within this “gearbox”.


	Claim 9 and 15 recites the limitation “the first gear is pivotally mounted on the second end of the first arm”. It is unclear how the vehicle door will operate if the “the first gear is pivotally mounted”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koenigsegg (US20190218838 hereinafter Koenigsegg) in view of Le (FR2945240 hereinafter Le).

With regard to claim 1, 7, and 13, Koenigsegg teaches: 
A vehicle (100) including:
A vehicle door (200); and
A multi-axis hinge mechanism (300) for connecting a vehicle door (200) to a vehicle frame (304), comprising: 
a first arm (308) pivotally connected to the vehicle frame (304) at a first end of the first arm (308, side closest to 304);
a second arm (314) pivotally connected to the vehicle frame (304) at a first end of the second arm (314, side closest to 304); 
a gearbox pivotally connected, by a first gearbox post (see annotated figure below), to a second end of the first arm (308, side closest to 322) and pivotally connected, by a gearbox pivot joint (318), to a second end of the second arm (314, side closest to 322); a vehicle door (200) and an engaged pair of gears including a first gear (see annotated figure below) and a second gear (see annotated figure below) configured to control the pivoting motion of the vehicle door (200) relative to the first arm (308) about a second axis.


    PNG
    media_image1.png
    501
    312
    media_image1.png
    Greyscale


Koenigsegg teaches a second gear attached to the gearbox but does not teach that the second gear is attached to the vehicle door that contains a rod instead of on the gearbox itself. The door hinge mechanism of Koenigsegg, attaches to the door via the door mount (302) instead of by a rod provided by the door. 

However, Le teaches a lateral pivoting door (2) mounted on a vehicle (1), comprising a rod (22; as shown contacting 2 in figure 3) attached to the door (2) 
	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Koenigsegg, to have included the mounting structure of Le, because all of the elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known mounting arrangement for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (See MPEP 2144.04 VI)

	The examiner notes that the the use of “second” does not require a first in this context, as applicant is entitled to be their own lexicographer.

With regard to claim 2, 8 and 14, Koenigsegg in view of Le further teaches:
the first gearbox post (see annotated figure 1) is not parallel to the second gearbox rod (horizontal rod 22, when provided with Le)

With regard to claim 3, Koenigsegg further teaches:


With regard to claim 4, 10, and 16 Koenigsegg in view of Le further teaches:
the second gear (see annotated figure 1) is fixedly mounted to the vehicle door (when provided with door mounting structure of Le) and shares a center of rotation with the second gearbox rod (22, when provided with Le).

With regard to claim 5, 11, and 17, Koenigsegg further teaches: 
an actuator (350) configured to push the first arm (308) and generate, by the second arm (314), a first pivoting motion about the first gearbox post (see annotated figure 1).

With regard to claim 6, Koenigsegg in view of Le teaches: 
the pair of gears (see annotated figure 1) translates the first pivoting motion (provided by first gear, see annotated figure 1) into a second pivoting motion (provided by the 2nd gear, see annotated figure 1) of the vehicle door about the second gearbox axis (axis parallel to gearbox rod 22, when provided with Le).

With regard to claim 9 and 15, Koenigsegg further teaches: 


With regard to claim 12 and 18, Koenigsegg in view of Le teaches: 
the pair of gears (see annotated figure 1) translates the first pivoting motion (provided by first gear, see annotated figure 1) into a second pivoting motion (provided by the 2nd gear, see annotated figure 1) of the door about the second axis (axis parallel to gearbox rod 22, when provided with Le).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637